United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1439
                         ___________________________

                                    Eric Smith

                                       Plaintiff - Appellee

                                         v.

                                St. Charles County

                                              Defendant

            Clinton Graebner, Officer; Jake Gillett, individual capacity

                                    Defendants - Appellants
                                  ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                          Submitted: December 27, 2021
                             Filed: January 24, 2022
                                  [Unpublished]
                                 ____________

Before GRUENDER, ERICKSON, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

       In this 42 U.S.C. § 1983 action, St. Charles County Jail (SCCJ) Officers Jake
Gillet and Clinton Graebner appeal the district court’s summary judgment order
denying them qualified or official immunity on excessive force, battery and medical
indifference claims asserted by former SCCJ inmate Eric Smith. After de novo
review, we reverse. See Mallak v. City of Baxter, 823 F.3d 441, 446 (8th Cir. 2016)
(appellate court may review denial of qualified immunity where record plainly
forecloses finding of material factual dispute); Walton v. Dawson, 752 F.3d 1109,
1116 (8th Cir. 2014) (standard of review).

       We conclude Gillet was entitled to qualified immunity on the excessive force
claims. See Jackson v. Gutzmer, 866 F.3d 969, 974 (8th Cir. 2017) (prison officials
are entitled to consideration of whether good-faith effort to maintain or restore
discipline was a factor in excessive force claims); see also Hudson v. McMillian,
503 U.S. 1, 6-7 (1992) (prison officials given wide-ranging deference). We likewise
conclude Gillet was entitled to official immunity as to Smith’s claims of battery
under Missouri law. See Wealot v. Brooks, 865 F.3d 1119, 1129 (8th Cir. 2017)
(official immunity protects public employees in Missouri from liability for negligent
discretionary acts, including the use of force, but does not apply to acts done with
malice or bad faith). And, we find that Graebner was entitled to qualified immunity
on Smith’s claim that he was deliberately indifference to a serious medical need.
See Roberts v. Kopel, 917 F.3d 1039, 1043 (8th Cir. 2019) (corrections officers
cannot be expected to recognize serious medical need where trained professionals
could not); Gibson v. Weber, 433 F.3d 642, 646 (8th Cir. 2006) (showing of
deliberate indifference is greater than gross negligence; plaintiff must show the
defendant knew of excessive risks to health but disregarded them).

      Accordingly, we reverse the decision of the district court and remand for
findings consistent with this opinion.
                       ______________________________




                                         -2-